                                                     United States District Court
                                                     Central District of California
                                                                                                                                      JS-3

 UNITED STATES OF AMERICA vs.                                           Docket No.             CR 20-96-PSG

 Defendant           CAROLYN VEGA                                       Social Security No. 6       4     3     7

 akas• None                                                            (Last 4 digits)




                                                                                                                MONTH   DAY    YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.   OS        07    21


 COUNSEL                                                              RTND Alan Baum
                                                                        (Name of Counsel)

    PLEA        ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~       NOLO    ~  NOT
                                                                                                         CONTENDERS   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                    Bank Fraud,in violation of Title 18 U.S.C.§ 1344(2), 2, as charged in Count 3 of the Indictment.

                    Theft of Mail by Postal Service Employee,in violation of Title 18 U.S.C.§ 1709, as charged in Count 8 of
                    the Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody ofthe Bureau ofPrisons to be imprisoned for a term o£ I C~a3'.


This term consists of 1 day on each of Counts 3 and 8 of the Indictment, to be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of$200, which is due
immediately.

It is ordered that the defendant shall pay restitution in the total amount of $35,897.05 pursuant to Title
18 U.S.C. § 3663A.

Restitution shall be paid by May 12, 2021.

The amount of restitution ordered shall be paid as set forth in the attached victim list below.

Ifthe defendant makes a partial payment, each payee shall receive approximately proportional payment
unless another priority order or percentage payment is specified in the judgment.

Pursuant to Title 18 U.S.C. § 3612(~(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments maybe subject to penalties for default and
delinquency pursuant to Title 18 U.S.C. § 3612(g).

CR-104(wpd 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                    Page 1
 USA vs.    CAROLYN VEGA                                  Docket No.:   CR 20-96-PSG


The defendant shall comply with Amended General Order No. 20-04.

Pursuant to Guideline § SE1.2(a), all fines are waived as the Court finds that the defendant has
established that she is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3
years. This term consists of 3 years on each of Counts 3 and 8 of the Indictment, all such terms to run
concurrently under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and Amended General Order 20-04, including the conditions of probation and
        supervised release set forth in Section III of Amended General Order 20-04.
2.      During the period ofcommunity supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
3.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
4.      The defendant shall not seek employment with the United States Postal Service, and/or with any
        and all other competitive mail couriers, including but not limited to, FedEx, UPS, and DHL.
5.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name, nor shall the defendant use, any name other than the defendant's true legal name
        without the prior written approval of the Probation Officer.
6.      The defendant shall apply all monies received from income tax refunds, lottery winnings,
        inheritance,judgments and any other financial gains to the Court-ordered financial obligation.
7.      The defendant shall submit the defendant's person, property, house, residence, vehicle, papers, or
        other areas under the defendant's control, to a search conducted by a United States Probation
        Officer or law enforcement officer. Failure to submit to a search maybe grounds for revocation.
        The defendant shall warn any other occupants that the premises may be subject to searches
        pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
        time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
        condition of his supervision and that the areas to be searched contain evidence of this violation.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

It is further ordered that the defendant surrender herselfat 350 W.First Street, Los Angeles, CA 90012.

Any remaining counts are ordered dismissed.

The bond is hereby exonerated.

The defendant is advised of the right to appeal.

CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                               Page 2
 USA vs.     CAROLYN VEGA                                                                   Docket No.:     CR 20-96-PSG



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                             7
           Date                                                               U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                              Clerk, U.S. District Court




                                ~~                                  BY
           Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local                9.      The defendant must not knowingly associate with any persons engaged
      crime;                                                                                in criminal activity and must not knowingly associate with any person
 2.   The defendant must report to the probation office in the federal                      convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                     officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                            the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                          that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                    rehabilitation;
      the court or probation officer;                                                10.    The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                          purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                      controlled substance, or any paraphernalia related to such substances,
      officer;                                                                              except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation             1 1.   The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment                     arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                   12.    For felony cases,the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation                     destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before          13.    The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                         enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                       permission of the court;
 7.   The defendant must permit the probation officer to contact him or              14.    As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                     persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and                     those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                      confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                      such notifications;
      the probation officer for schooling, training, or other acceptable             15.    The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                       implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                              criminal conduct,protect the public from further crimes ofthe defendant;
      unanticipated change;                                                                 and provide the defendant with needed educational or vocational
                                                                                            training, medical care, or other conectiona] treatment in the most
                                                                                            effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                      Page 3
 USA vs.     CAROLYN VEGA                                                      Docket No.:     CR 20-96-PSG


    ❑        The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments maybe subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before Apri124, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          When supervision begins, and at any time thereafter upon request ofthe Probation Officer, the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter, for the term ofsupervision, the defendant must notify and receive approval ofthe Probation Office in advance ofopening
 a new account or modifying or closing an existing one,including adding or deleting signatories; changing the account number or name, address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing, the defendant must give the Probation Officer all related account records within 10 days ofopening, modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant's behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 4
                                                                      RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                       to
      at
      the institution designated by the Bureau ofPrisons, with a certified copy of the within Judgment and Commirinent.

                                                                      United States Marshal


                                                               By
             Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                      Clerk, U.S. District Court


                                                               I'~T

             Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


        (Signed)
                Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness                       Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 5
